FINAL OFFICE ACTION
This final office action addresses U.S. Application No. 16/435,236, which is a reissue application of U.S. Application No. 11/284,181 (hereinafter the “181 Application"), entitled SYSTEM AND METHOD FOR RECALCULATING ANALYSIS REPORT OF 3D SCAN DATA, which issued as U.S. Patent No. 7,365,863 (hereinafter the “863 Patent") on October 25, 2011.
The status of the claims is as follows:
Claims 1-12 are pending and examined herein.
Claims 1-12 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on August 18, 2021 (hereinafter the “Aug 2021 Amendment”) in response to the Office action mailed July 27, 2021 (hereinafter the “July 2021 NF Action”).  In the Aug 2021 Amendment, claims 1 and 6 were amended and claims 2-5 and 7-12 were unchanged.  Therefore, claims 1-12 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 181 Application, now the 863 Patent.  Examiners further acknowledge the claim of priority of the 181 Application to KR10-2005-0050072, filed June 10, 2005.


III. CLAIM OBJECTIONS
Claim 1 is objected to because “control unit” in line 16 lacks antecedent basis.  Similarly, claim 15, in line 1 recites “control unit” which lacks antecedent basis.  These terms should be “controller.”

IV. CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(1st ¶):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. New Matter Rejections Claims 1-5 (single controller)
Claims 1-5 are rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-5 have been amended to recite that the functions of the previously recited analyzer are now part of a controller embodied as hardware.  However, the 863 Patent discloses a separate controller and analyzer (See FIG. 1 of 863 Patent, reprinted below, separate controller 40 and analyzer 50).

    PNG
    media_image1.png
    188
    530
    media_image1.png
    Greyscale

863 Patent FIG. 1
Specifically, Examiners do not find written description support for a single controller performing both the functions of the controller and the functions of the analyzer, and further that the analyzer is now “embodied” in hardware.  Thus to now recite the separate components are now the same controller that is embodied in hardware lacks a written description and is new matter herein.

B. New Matter Rejections Claims 1-12 (controller embodied as hardware)
Claims 1-12 are rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-12 have been amended in the Aug 2021 Amendment to recite that the controller is “embodied in hardware.”  Examiners note that controllers are definable as a computer,1 which is a combination of hardware and software 
However, Examiners do not find support in the 863 Patent for such a new feature.  The controller in the 863 Patent is shown as no more than a box in FIG. 1 (See FIG. 1 above, controller 40).  Following a careful review of the specification of the 863 Patent, Examiners do not find any disclosure or specification of the structures within this box, whether hardware, software or a combination of both.  This specification of the 863 Patent is simply silent regarding the structures of the controller.  Accordingly, to now specifically recite that this controller is embodied in hardware lacks a written description and is new matter herein.

V. CLAIM REJECTIONS - 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:

(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-12 and this application as a whole are rejected under 35 U.S.C. §251 for containing new matter in this reissue application.  The nature of the new matter is discussed above in the rejection under pre-AIA  35 U.S.C. §112(1st ¶).


VI. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 1-5 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B3.	FL #3: “controller…” (Claims 1-5)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-5), which recites “a controller…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #3 in claim 1 recites: 
a controller embodied in hardware for detecting scan data entities to be modified according to scan data modification data inputted through the user interface;
the controller also for defining the scan data entities so that the scan data scanned by the scanner has a graph structure, analyzing the scan data to prepare an analysis results report including numerical and image data, and recalculating numerical and image data of the analysis results report from the scan data entities to be modified, and scan data entities connected to the graph structure of the scan data entities to be modified; …
wherein the scan data entities correspond to geometric elements including points and lines, and the graph structure includes vertices representing the scan data entities, connected by edges representing logical relationships between the scan data entities, higher ones of the scan data entities in the graph structure connected and refer to lower ones of the scan data entities.

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure.  Examiners further note that the specification of the 863 Patent does not define “controller.”  Furthermore, the only use of “controller” in the 863 Patent is FIG. 1, item 40 and the specification refers to item 40 as a “control unit.”  Thus the specification of the 863 Patent does not impart or disclose any structure for the controller. 
Furthermore, there is no disclosure or suggestion from the prior art or the 863 Patent that any generic “controller" is a sufficient structure to perform the functions recited in FL #3.  For example, controllers in the related prior art have multiple functions which do not include the functions recited in FL #3.2  Accordingly, while there is common use of the generic term “controller,” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Furthermore, there is no suggestion that any known controller, particularly these noted prior art controllers, can perform the functions recited in FL #3, i.e., “detecting the scan data entities to be modified…" and the other functions.
Finally, Examiners find that a known definition of controller is “[a] functional unit in a computer system that controls one or more units of the peripheral equipment.”  See IEEE The Authoritative Dictionary of IEEE Standard Terms, 7th Ed. 2000.  However, this definition does not provide or imply any structures (software) to perform any specific functions required in FL #3.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #3 as the name of a sufficiently definite structure for performing all the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having an insufficient structure associated therewith to perform the claimed function.  Because “controller …” is merely a generic placeholder having insufficient structure associated therewith, the Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions for: 
FL #3(a) “detecting scan data entities to be modified according to scan data modification data inputted through the user interface” and
FL #3(b) “defining the scan data entities so that the scan data scanned by the scanner has a graph structure, analyzing the scan data to prepare an analysis results report including numerical and image data, and recalculating numerical and image data of the analysis results report from the scan data entities to be modified, and scan data entities connected to the graph structure of the scan data entities to be modified, wherein the scan data entities correspond to geometric elements including points and lines, and the graph structure includes vertices representing the scan data entities, connected by edges representing logical relationships between the scan data entities, higher ones of the scan data entities in the graph structure connected and refer to lower ones of the scan data entities” as recited in FL #3 in claim 1.
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-5, particularly claim 1 itself, the Examiners find that FL #3 recites very little or no structure of the controller beyond a generic controller for performing the functions as set forth of FL #3.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 863 Patent, the Examiners are unable to find sufficient corresponding structures for performing all the functions recited the FL #3.  First, regarding function FL #3(a) of “detecting scan data entities to be modified…,” Examiners find that the closest disclosure related to this function is the analyzer shown as item 50 in FIG. 1.  However, Examiners find the 863 Patent does no more than disclose a box in FIG. 1 (item 50) for the analyzer.  Specifically, the 863 Patent does not disclose or discuss any hardware components within this box shown in FIG. 1.  Examiners do find that the 863 Patent discloses an algorithm or process for this box 50 at col. 4, lines 37-47 and col. 5, lines 27-35 which discloses an algorithm for assigning flags for data to be detected and the analyzer looking for those flags.
Second, regarding the remaining functions of FL #3, Examiners find the closest disclosure related to these functions is the controller 40 shown in FIG.  As discussed above, a controller has a known basic structure as a computer system which comprises hardware in combination with software to perform functionality.  Thus, the corresponding hardware structures for the controller would be a computer.  Examiners find that the 863 Patent discloses an algorithm or process for this box 40 in FIG. 7 which enables it to define the entities…, analyze the scan data… and recalculate the numerical and image data as required in FL #3.  FIG. 7 and col. 6, lines 10-57 shows a general method, the detail of which is disclosed with respect to FIGS. 3-6 and at col. 4, line 47 to col. 6, line 9.   Thus, the corresponding software functions would software recorded on the computer for performing these functions.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners find that FL #3(b) is limited to a computer for controlling the system having software recorded thereon for performing the algorithm disclosed in FIGS. 3-6 and col. 4, line 47 to col. 6, line 9.  However, while Examiners are able to find an corresponding algorithm for FL #3(a), Examiners are unable to determine sufficient hardware structures related to the analyzer functions for detecting scan data entities to be modified.3  Accordingly, while Examiners find some corresponding structures for performing the functions of FL #3, Examiners are unable to find sufficient structures for performing all the functions recited in FL #3.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness Rejections Claims 1-5
Claim limitation FL #3 as discussed above invokes pre-AIA  35 U.S.C. §112(6th ¶).  However, as further discussed above, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the respective claims 1-5 are indefinite and are rejected under pre-AIA  35 U.S.C. §112(2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112(6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR §1.75(d) and MPEP §608.01(o) and §2181.

VIII. SUBJECT MATTER ALLOWABLE OVER PRIOR ART
While claims 1-12 are rejected under 35 U.S.C. §251 and pre-AIA  35 U.S.C. §112, these claims are nevertheless allowable over the prior art.  Regarding claims 1-5, the prior art of record herein does not show or teach the corresponding software instructions for FL #3 as discussed above in the Claim Interpretation section.  Regarding claims 6-12, the prior art of record herein does not show or teach the detail of the scan data entities as now being claimed, namely wherein “the scan data entities correspond to geometric elements including points and lines, and the graph structure includes vertices representing the scan data entities, connected by edges representing logical relationships between the scan data entities, higher ones of the scan data entities in the graph structure connected and refer to lower ones of the scan data entities” as recited in the claims and in combination with the other features of the claims.

IX. EXAMINERS’ RESPONSE TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to Applicant’s arguments provided in the Aug 2021 Amendment.  Only those arguments regarding rejections maintained herein from the July 2021 NF Action are addressed below.  Specifically Examiners will address the arguments regarding the claim interpretation and the new matter rejection regarding the integration of the analyzer and the controller.
With regard to the invocation of FL #3 under 25 U.S.C. §112 (6th ¶), Applicant argues and concludes that “the term ‘controller’ does in fact connote sufficient structure to avoid means-plus-function treatment.”   See Aug 2021 Amendment page 7.  Examiners disagree.  The issue regarding this claim interpretation is not whether the term connotes sufficient structure alone, but whether the term is the name of a sufficiently definite structure for performing the functions recited in the limitation.  Specifically, Examiners note the issue is not whether a controller is a sufficiently definite structure, but whether a controller is a sufficiently definite structure for performing the entire function recited in FL #3, i.e., the detecting scan data entities…, defining the scan data entities…, recalculating numerical and image data….  Examiners do not dispute that a controller has some structure, based on the definition from IEEE quote above.  However, Examiners find this generic controller alone would not be sufficient to perform all the functions recited in FL #3, rather this controller would require software recorded therein or a software configuration to perform the functions.  Thus, Examiners find a special purpose/programmed controller would be required.  Accordingly, Examiners maintain the invocation under §112 (6th ¶) herein.
With regard to the new matter rejection under 35 U.S.C. §112 regarding the single controller in place of the controller and analyzer, Applicant argues “the specification does in fact describe the controller detecting the scan data entities to be modified.”  See Aug 2021 Amendment page 9.  Examiners disagree.  As recited in patented claim 1 and as shown and described with respect to FIG. 1 above, the analyzer 50 is the structure that detects the scan data entities to be modified according to scan data modification data inputted through the user interface, not the controller 40.  Examiners further point specifically to FIG. 1 of the 863 Patent above which shows the controller 40 and the analyzer 50 as separate items.  Thus, to now recite that the controller also performs the functions of the analyzer 50 is new matter.
Applicant further points to issued method claims 6 and 10 for support that the controller 40 performs the functions of the analyzer 50.  See Aug 2021 Amendment pages 9-10.  Examiners again disagree.  Following a review of issued claims 6 and 10, Examiners find no recitation of a controller for support of such an argument.  Furthermore, Examiners find issued claim 6 recites “inspecting entities from the scan data through the analyzer” (emphasis added).

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 863 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1-12 are pending and examined.
Claims 1-12 are rejected.
Applicant's substantial amendments provided in the Aug 2021 Amendment necessitated the new/amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 controller is “[a] functional unit in a computer system that controls one or more units of the peripheral equipment.”  See IEEE The Authoritative Dictionary of IEEE Standard Terms, 7th Ed. 2000
        2 See U.S. Patent No. 6,980,302 (claim 11 “a controller to automatically select a suitable lens/aperture combination”), See U.S. Patent No. 7,947,939 (claim 6 “a controller for synchronizing the radiation phases with the accumulation and transfer phases”); See also U.S. Patent No. 6,641,537 (claim 1 “controller for controlling a light beam”).
        3 As a matter of suggestion only, Applicant could submit evidence of generic hardware structures for known analyzers to fill in the gap in the disclosure of the 863 Patent related to the hardware structures of the analyzer 50 shown in FIG. 1.